Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 29, 2015

                                        No. 04-15-00369-CR

                                 IN RE David Jermain HAWKINS

                                  Original Mandamus Proceeding 1

                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On June 18, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on June 29, 2015.


                                                                _____________________________
                                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29 day of June, 2015.


                                                                _____________________________
                                                                Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause Nos. 2015CR0290 and 2015CR0291, styled The State of Texas v. David
Jermain Hawkins, pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I.
Valenzuela presiding.